DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-11 are pending in this application.  Claims 1-11 are rejected in this Office action.

Claim Rejections - 35 USC § 102/Claim Rejections - 35 USC § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 are rejected under 35 U.S.C. 102(a) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Degen et al (US 5401523).
As to claims 1-11, Degen et al  teach that skimmed milk should be subjected to homogenization before being filtered (see entire document).  Degen et al also teach heating the skimmed milk at approximately 50°C and supplying the skimmed milk to a homogenizer at a rate of approximately 1 liter/minute to perform homogenization thereon, and indicates that obtained filtrate fractions can be used for powdered milk (see entire document, especially column 8, lines 8-19 and column 12, lines 37-55).
The amount of free fatty acids would be inherent and/or obvious to that of Degen et al as the same components and process steps are used.

Claims 1-11 are rejected under 35 U.S.C. 102(a) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Klock et al (US 20040170722).
As to claims 1-11, Klock et al teach that a solution obtained by dissolving skimmed milk powder is cooled to approximately 55° C and then homogenized whereby a clear dairy drink is obtained and also indicates that the clear dairy drink is provided in powder form (see entire document, especially paragraphs [0029], [0034], and [0036]).
The amount of free fatty acids would be inherent and/or obvious to that of Klock et al as the same components and process steps are used.

Claims 1-11 are rejected under 35 U.S.C. 102(a) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Mercan et al (J Fd Eng).
As to claims 1-11, Mercan et al teach pre-heating raw milk to separate fat therefrom, and subsequently performing a high-pressure homogenization process thereon at 40°C and spray drying the resulting product (see entire document, especially Figure 1 and Tables 2-4).
The amount of free fatty acids would be inherent and/or obvious to that of Mercan et al as the same components and process steps are used.
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE A WONG whose telephone number is (571)272-1411. The examiner can normally be reached Tuesday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on (571) 272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LESLIE A WONG/Primary Examiner, Art Unit 1793                                                                                                                                                                                                        

LAW
August 12, 2022